Citation Nr: 1417198	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-40 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia, right knee (right knee disability).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depression.

3.  Entitlement to service connection for lumbar spine strain, to include as secondary to service-connected right knee disability.

4.  Entitlement to service-connection for obesity, to include as secondary to service-connected right knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.L.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Veteran and A.L. testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

In July 2010, the Veteran was issued a Statement of the Case (SOC) addressing each of the issues outlined on the title page.  The Board notes that when the Veteran submitted his September 2010 VA Form 9, he indicated that he wished to appeal all issues listed on the SOC.  However, the Veteran also submitted a written statement specifically addressing the issues of entitlement to an increased disability rating for his service-connected right knee disability and to service connection for his lumbar spine strain.  Dealing with this inconsistency regarding the specificity of the issues addressed in the Veteran's substantive appeal, the Court of Appeals for Veterans Claims (Court) has held that when an appellant makes an indication on a VA Form 9 that he wishes to appeal all issues on an SOC, then all issues are on appeal to the Board and the Board has waived its ability to dismiss any of those issues under 38 C.F.R. § 7105(d)(5).  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, the issues of entitlement to service connection for obesity and of entitlement to an initial rating in excess of 30 percent for major depression are currently on appeal as reflected on the title page.  The Board additionally notes that the Veteran again expressed his intent to appeal all of the issues listed in the July 2010 SOC at his December 2013 Travel Board hearing.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim for that disability when raised by the record.  Here, the Veteran does not assert that he is unable to work because of symptomatology associated with his major depression or right knee, nor does the record raise such a claim.  Indeed, the Veteran testified at the December 2013 Board hearing that he is currently gainfully employed.  For purposes of clarifying the record, the Board notes that in a February 2005 statement, the Veteran raised a claim of TDIU as part and parcel of his claim of entitlement to an initial disability rating in excess of 0 percent for service-connected right knee disability; however, as the Veteran failed to perfect that appeal, it became final.  See 38 C.F.R. § 20.302(b) (2013).  Therefore, a claim for TDIU is not currently before the Board.  

In January 2014, after issuance of the August 2011 supplemental statement of the case, the Veteran submitted new evidence directly to the Board.  In December 2013, the Veteran submitted a waiver of initial AOJ review of new evidence through February 5, 2014.  The Board will therefore consider the newly obtained evidence below.  38 C.F.R. §  20.1304(c) (2013).

The issues of entitlement to service connection for a hip condition, to include as secondary to service-connected right knee disability, entitlement to service connection for a left leg condition, to include as secondary to service-connected right knee disability, entitlement to service-connection for numbness, right leg, to include as secondary to service-connected right knee disability, and entitlement to service-connection for posttraumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2014 private treatment records; see September 2010 VA Form 9; see Veteran's statements dated November 2009 and July 2009.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The issues of entitlement to an increased rating for service-connected right knee disability, entitlement to an increased rating for service-connected major depression, and entitlement to service connection for obesity, to include as secondary to service-connected right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The etiology of the Veteran's current lumbar spine strain has not been satisfactorily disassociated from his service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine strain, as secondary to service-connected right knee disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, the grant of service-connection for a lumbar spine strain, as secondary to service-connected right knee disability, constitutes a complete grant of the benefit sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duties is necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin 11 Vet. App. at 512.  

The Board finds that all three elements of the Veteran's secondary service connection claim for a lumbar spine strain are met.  First, the medical evidence of record demonstrates that the Veteran has been diagnosed with a lumbar spine strain during the appeal period.  Next, the Veteran has service-connected disabilities of major depression and chondromalacia, right knee.  He specifically claims that his low back strain is secondary to his service-connected right knee disability. 

Having determined that the Veteran has a current disability and a service-connected disability, the final question before the Board is whether the Veteran's lumbar spine strain is related to his service-connected right knee disability.  A relationship or medical nexus can be established by showing that the Veteran's lumbar disability was either caused or aggravated by his service-connected right knee disability.

In October 2008, the Veteran sought VA treatment for low back pain.  The treating physician interviewed the Veteran and conducted a physical examination, and rendered a diagnosis of low back pain, left sacroiliac joint, and iliolumbar strain, due to pathologic pelvic mechanics from compensating for chronic right knee pain.  The physician further noted that the Veteran clearly favored his right leg when walking, and that maximum pain in the back was elicited by forward flexion and right side bending.  As this opinion and analysis is supported by the record and articulates the rationale for concluding that the Veteran's lumbar spine strain is due to his chronic right knee pain, the Board finds that it is of great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran was provided with a VA spine examination in May 2009.  Upon interview with the Veteran and physical examination, the examiner diagnosed the Veteran with lumbar spine strain and opined that the Veteran's spine disability is less likely than not related to his right knee condition, and is more likely secondary to morbid obesity and recent activities.  The examiner specifically noted that her review of the claims file was limited to VA treatment records dated December 2008 to October 2009 and the Veteran's June 2003 record of discharge from service.  

Significantly, the May 2009 VA examiner did not review the October 2008 VA treatment record in which the Veteran was diagnosed with lumbar strain due to chronic right knee pain.  As the May 2009 VA examiner failed to consider this relevant and favorable evidence in reaching her conclusions, the Board finds that that VA examination report lacks significant probative value.  Consequently, as the October 2008 VA physician's opinion on the question of nexus carries significant probative weight that has not been adequately refuted, the Board finds the evidence in equipoise regarding the question of whether the Veteran's lumbar spine strain is related to his service-connected right knee disability.  Accordingly, entitlement to service connection for lumbar spine strain, as secondary to service-connected right knee disability is warranted. 


ORDER

Entitlement to service connection for lumbar spine strain, as secondary to chondromalacia, right knee, is granted.


REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  Id.  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Board finds that remand is necessary in order to obtain outstanding VA treatment records.  At the December 2013 Board Hearing, the Veteran's representative noted that he was unable to find any VA treatment records in the claims file dating from 2009 to December 2013, and specifically requested that all VA treatment records from 2009 to the present be added for consideration by the Board, as the Veteran indicated he has received continued treatment for his disabilities since 2009.  The Board notes that the most recent VA treatment records associated with the claims file are dated February 2011.  As it appears that there are outstanding VA treatment records that may contain information pertinent to the Veteran's service connection and increased rating claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Remand is additionally necessary to provide the Veteran with new VA examinations.  As noted above, the duty to assist includes providing a thorough and contemporaneous medical examination.  Green, 1 Vet. App. at 124.  Although a new VA examination is not warranted based merely upon the passage of time, see Palczewski v. Nicholson, 21 Vet. App. 174 (2007), the Court has held that "[w]here a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the disability has increased in severity).  

At the December 2013 Board Hearing, the Veteran asserted that his service-connected right knee disability had worsened since his last VA examination in February 2009.  The Veteran's spouse, A.L., testified that the Veteran's service-connected major depression has additionally gotten worse since his February 2009 VA examination.  As the Veteran's last VA examinations for his service-connected disabilities were more than 5 years ago, and as he asserts that the current medical evidence of record does not properly reflect his present disability level, remand is necessary so that the Veteran may be scheduled for new examinations to determine the current severity of his major depression and right knee disabilities.  

The Board notes that at his February 2009 VA psychiatric examination, the Veteran became belligerent and left the examination prematurely.  The Veteran is reminded that he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file all VA treatment records from February 2011 to the present.  

2.  After completing the above development, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected major depression.  The claims file should be provided to the examiner for review in conjunction with the examination.  All symptoms of depression should be clearly reported to allow for application of VA rating criteria.

The Board notes that the claims file contains a January 2014 private treatment record rendering a diagnosis of PTSD.  If the Veteran currently has more than one psychiatric disorder, the examiner should, if possible, distinguish the symptoms and functional impairment shown due to major depression from any symptoms and impairment due solely to coexisting non-service-connected psychiatric diagnosis, to specifically include PTSD.  If such distinction cannot be made, it should be so noted. 

The examiner should provide a complete rationale for any and all conclusions reached.

3.  After associating any outstanding treatment records with the claims file, schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability.  The claims file should be provided to the examiner for review in conjunction with the examination.  All symptoms and functional impairment should be clearly reported to allow for application of VA rating criteria.

The examiner should provide a complete rationale for any and all conclusions reached.

4.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


